Citation Nr: 0301103	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  96-47 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Entitlement to service connection for post hysterectomy 
cervical dysplasia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to January 1995.  This case is before the 
Board of Veterans Appeals (Board or BVA) on appeal from an 
April 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran has requested, and was scheduled for, hearings 
both before a Member of the Board at the RO and before a 
Decision Review Officer at the RO.  She has canceled all 
scheduled hearings. 


FINDING OF FACT

It is not shown that the veteran's post hysterectomy 
cervical dysplasia is due to disease or injury that was 
incurred or aggravated in service.


CONCLUSION OF LAW

Service connection for post hysterectomy cervical 
dysplasia is not warranted. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the pertinent mandates of the 
VCAA.  The claim has now been considered on the merits 
(and well-groundedness is no longer an issue).  The 
appellant was provided a copy of the decision explaining 
why her claim for service connection was denied.  By a 
statement of the case (SOC) in October 1996, a March 2002 
supplemental statement of the case (SSOC), and various 
correspondence from VA dated in June and November 2002, 
and a May 2002, she was advised of the controlling law and 
regulations.  These communications clearly explained the 
veteran's rights and responsibilities and advised her what 
evidence was of record and what type of evidence could 
substantiate her claim.  Furthermore, the SOC, SSOC, and 
the two letters from VA specifically advised her of her 
and VA's respective responsibilities in the development of 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board specifically notes that the November 2002 letter 
informed the veteran a VA examination was necessary to 
obtain sufficient medical evidence to adjudicate her 
claim.  The letter informed her that without an 
examination, her claim would be decided based on the 
evidence of record pursuant to 38 C.F.R. § 3.655.  In an 
effort to satisfy VA's duty to assist, she was scheduled 
for a VA examination in November 2002.  Without any 
explanation, she failed to report for the scheduled 
examination.  All correspondence from the RO to the 
veteran was sent to her at her last known address, and has 
not been returned as undeliverable.

The Board notes that the "duty to assist" the veteran in 
the development of facts pertinent to her claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran must also be prepared to meet her 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the 
Secretary all medical evidence supporting her claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).  In a case such 
as this, where additional development is required to 
determine entitlement to service connection, a veteran may 
not passively sit by under circumstances where her 
cooperation is essential in obtaining the putative 
evidence.  Wood, 1 Vet. App. at 193.

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, (1) in an original compensation claim, the 
claim shall be rated based on the evidence of record; (2) 
in any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  

This is an appeal from a denial of an original claim of 
service connection, and the decision below is based on the 
evidence of record as required.  38 C.F.R. § 3.655.

In sum, development has been completed to the extent 
possible (without the veteran's cooperation).  VA has met 
its duties to notify and assist. 

Factual Background

Service medical records show that the veteran had an 
abnormal pap smear in May 1994.  Findings included rare 
atypical squamous cells of undetermined significance 
(ASCUS).  Follow up pap smear in November 1994 was 
essentially within normal limits.  

Records from Sheppard Air Force Base document treatment 
from February 1995 to August 1996.  A history of ASCUS 
since 1994 was noted.  A nabothian cyst was noted in April 
1995.  Diagnoses on a September 1995 record include benign 
endocervical glandular epithelium and low grade SIL 
(squamous intraepithelial lesion) with mild HPV (human 
papilloma virus) effects.  A comment on this record noted 
"there is not correlation between the current cervical 
biopsy and the pap smear with squamous atypia."  Cervical 
dysplasia was diagnosed in August 1996.

A January 1997 record from the chief of OB/GYN services at 
Sheppard Air Force Base indicates that the veteran was 
found to have an abnormal pap smear in May 1994.  Follow-
up care with colposcopy and cervical biopsies in April 
1995 and September 1995 resulted in a diagnosis of HPV.  
Cryosurgery was accomplished in October 1995.  A follow up 
pap smear in February 1996 was normal.  The veteran was 
instructed to return in six months for a pap smear and 
colposcopy which again showed the HPV and mild dysplasia.  
The OB/GYN chief indicated that while HPV was diagnosed 
while the veteran was on active duty, there was no way to 
determine when it was acquired, as it is possible to 
harbor this virus for many years.  Her further comments 
included the following: dysplasia is a term used to 
describe a change in the cellular structure of the cell 
component obtained on a pap smear; it is not cancerous and 
is not associated with chronic pelvic pain.  HPV is a 
virus that can manifest itself by causing dysplasia of the 
cervix; there is no cure for HPV, but symptoms can be 
treated successfully.

On VA examination prior to cryosurgery in December 1997, 
it was noted that dysplasia was first diagnosed in 1994, 
and that the veteran had cryo-surgery for dysplasia in 
1995.  It was noted that pap smears in the interim were 
negative.  A Pap smear in October 1997 found dysplasia 
confirmed by biopsy.  The veteran was scheduled for a 
vaginal hysterectomy.  The impression was cervical 
dysplasia, not responding to local treatment.  The 
examiner stated:  "In my opinion, there is no way to 
determine the time of when this dysplasia began.  She had 
diagnosis of HPV in 1995 and treated by cryo-surgery.  She 
recently had a biopsy in October 1997 and with recurrence 
of dysplasia.  However, the original diagnosis was made 
while she was in service."  A December 1997 operative 
report documented the hysterectomy.

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304. Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.
In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Here, it is clear that the appellant had gynecological 
problems in service (an abnormal pap smear).  However, a 
follow-up pap smear was within normal limits.  It is also 
not in dispute that the veteran has current disability; 
she has had a hysterectomy for her cervical dysplasia.  
What remains necessary for her to establish service 
connection for the current disability is evidence of a 
nexus between the disability and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). The chief of OB/GYN 
services at Sheppard Air Base and the VA examiner in 
December 1997 both indicated that they could not determine 
whether the veteran's current cervical dysplasia began in 
service.  These are the only medical opinions on file.  
Consequently, the medical evidence in the matter of a 
nexus between the claimed disability and service is 
insufficient.

The Board attempted to develop the record for evidence of 
a nexus between the post hysterectomy cervical dysplasia 
and service.  The veteran was scheduled for a VA 
examination to determine whether there is such 
relationship. However, she failed to report for the 
examination.  Without that examination, the required nexus 
is not shown, and a critical factor for establishing 
service connection is not satisfied.  The Board notes that 
the veteran also has a duty to assist in the development 
of her claim; obviously, without her presence, an 
examination could not be conducted.  As noted above, the 
duty to assist is not a "one-way street."

Without competent evidence of a nexus between the post 
hysterectomy cervical dysplasia, status and the abnormal 
pap smear in service, service connection for the claimed 
disability is not warranted.  As a layperson, the veteran 
is not competent to establish nexus by her own opinion.  
See Espiritu, supra.  The preponderance of the evidence is 
against the claim, and the doctrine of resolving 
reasonable doubt in the veteran's favor does not apply.
ORDER

Service connection for post hysterectomy cervical 
dysplasia is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

